Notwithstanding the provisions of section 791 of the Code of Civil Procedure, giving certain preferences *Page 528 
among civil causes in the trial or hearing thereof, it is still necessary for a party claiming a preference in this court to comply with the directions of Rule 20. He must, therefore, in his notice of argument state such claim, and the other facts mentioned in that rule. In omitting these things the plaintiff erred, but it was evidently through misconception of the extent of the statute, and the cause may now take the preference to which it is entitled.
Motion granted, without costs.
All concur.
Motion granted.